Title: Thomas Jefferson to David Hosack, [20 October 1819]
From: Jefferson, Thomas
To: Hosack, David


					
						
							
								20 Oct. 1819
							
						
					
					the memoir in the Philosophical Transactions, on the change of climate in America, I have ever considered as a remarkably ingenious, sound, and satisfactory piece of philosophy.
					We served together in congress, at Annapolis, during the winter of 1783 and 4; there I found him a very useful member, of an acute mind, attentive to business, and of an high degree of erudition.
				